—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered December 11, 1997, convicting him of murder in the second degree and burglary in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Wade, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the lineup procedure was not “so unnecessarily suggestive and conducive to irreparable mistaken identification that he was denied due process of law” (Stovall v Denno, 388 US 293, 302; see, People v Logan, 25 NY2d 184, cert denied 396 US 1020).
The sentence imposed was not excessive {see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Ritter, J. P., Feuerstein, Townes and Prudenti, JJ., concur.